Citation Nr: 1725450	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and/or sleep apnea. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).    

The Veteran served on active duty from February 1962 to February 1964.

This appeal initially came before the Board of Veteran's Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in in Los Angeles, California. 

In March 2016, the Veteran provided testimony regarding the claims on appeal at a Travel Board hearing before the undersigned Veterans Law Judge. 

This matter was previously before the Board in May 2016 and December 2016, at which times it was remanded for additional development.  The agency of original jurisdiction has complied with the remand directives.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an addendum opinion regarding the Veteran's respiratory disorder.  This is in part as a result of records obtained at the time of the prior development.

The Veteran has contended that he experiences shortness of breath upon awakening and other respiratory symptoms since service.  Post-service treatment records, including some recently received, show that the Veteran has been diagnosed with sleep apnea.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the evidence reflects that the Veteran's claim is for entitlement to service connection for a respiratory disorder, claimed as pneumonia, and the residuals thereof.  However, based on the aforementioned evidence, the Board recognizes that his respiratory symptoms may be related to his sleep apnea.  Therefore, the Board has expanded the issue to include any sleep disorder that may be present.

Although the Veteran was afforded a VA respiratory examination, the examiner did not provide an opinion as to whether the symptoms the Veteran describes since service constitute the onset of or are otherwise related to his presently diagnosed sleep apnea.  The Board therefore finds that a remand is necessary to obtain an additional VA examination and medical opinion. 38 C.F.R. § 3.159 (c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding treatment records.  It may be that all recent records are on file.  

2. Return the claims file to the examiner who conducted the March 2017 VA examination.  If that examiner is unavailable, a suitable replacement must be provided.  Any necessary testing must be conducted if additional examination is deemed necessary.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. 

Specifically, the examiner must provide an opinion as to whether the Veteran's currently diagnosed sleep apnea began in or is otherwise related to service, to include episodes of shortness of breath upon awakening.  It should also be indicted whether there is any basis to conclude either that the in-service symptoms were the early onset of sleep apnea, or is conceivably a residual of the episodes of pneumonia noted in service.  It is requested that the medical rationale for any conclusion reached be set out.

If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3. After completing the above, readjudicate the claim.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

